Citation Nr: 9932356	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-48 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
organic brain syndrome with depression.

2.  Entitlement to an increased rating for left ear 
labyrinthine dysfunction with tinnitus, currently evaluated 
as 30 percent disabling.

3.  Entitlement to an increased rating for ulcer disability, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for residuals of 
a basilar skull fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to February 
1989.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The veteran's claims were remanded by the Board for further 
development in October 1997.  On remand the RO granted the 
veteran service connection for a psychiatric disability, 
other than organic brain syndrome.  The psychiatric 
disability, depression, was rated with the organic brain 
syndrome and the evaluation for this disability was increased 
from 10 to 50 percent.  By rating action in May 1999 the 
veteran was also granted a total rating due to individual 
unemployability, effective from February 1992.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran's organic brain syndrome with depression is 
characterized by severe depression, auditory hallucinations, 
delusions and suicidal ideation, rendering the veteran unable 
to maintain employment.

3.  The veteran's inservice skull fracture has resolved with 
out any loss of the inner or outer tables of the skull.

4.  The veteran's left ear labyrinthine dysfunction with 
tinnitus results in dizziness, occasional abnormal saccade, 
and headaches. 

5.  The veteran has not had a verified active ulcer since 
discharge from service and the heartburn and gastric reflux 
that he does experience do not result in considerable 
impairment of his health.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for organic 
brain syndrome with depression have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9304 (1996).

2.  The criteria for a compensable rating for residuals of a 
basilar skull fracture have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5296 (1999).

3.  The criteria for an increased rating for left ear 
labyrinthine dysfunction with tinnitus have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.87, Diagnostic Code 
6204 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6204 (1999).

4.  The criteria for an increased rating for ulcer disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Codes 7305, 7346 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the service-connected 
disabilities, except as noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 




I.  Organic Brain Syndrome with Depression, and Residuals of 
Basilar Skull Fracture

The RO granted the veteran service connection and a 
noncompensable rating for residuals of a basilar skull 
fracture effective from February 1989.  The veteran has 
appealed the assignment of a noncompensable rating.  By 
rating action in May 1992 the veteran was granted service 
connection and a 10 percent rating for organic brain syndrome 
effective from February 1992.  As noted above, the veteran's 
organic brain syndrome was combined with his recently 
service-connected depression in a May 1999 rating action.  
This rating action granted the veteran an increased rating of 
50 percent for his psychiatric disability, effective from 
February 1992.

On VA examination in April 1990 the examiner noted that the 
veteran had blacked out and hit his head on a sink during 
service.  He experienced a left basilar skull fracture and 
was unconscious for one and a half hours.  The veteran 
reported that he had trouble with his balance when he closed 
his eyes.  He had no numbness or loss of position sense in 
his feet.  When he closed his eyes he developed nausea, 
dizziness and he felt lightheaded.

On mental status examination the veteran was fully oriented 
with no delusions or hallucinations.  His ability to 
calculate was good.  The examiner noted that the veteran's 
recent memory might be mildly defective and that his remote 
memory was intact.  Judgment and insight were noted to be 
good.  Other than hearing loss, the neurological examination 
was normal.  The diagnoses included residual of basilar skull 
fracture, with history of hearing loss.

A November 1990 treatment record from a private physician, 
Andrew J. Lockshaw, indicates that the veteran complained 
that his vision got blurred at work.  Dr. Lockshaw noted that 
the veteran needed to be seen by a neurologist.

The veteran appeared before a hearing officer at the RO in 
November 1990.  He testified that ever since his inservice 
skull fracture he had experienced headaches, nausea and 
dizziness.  

The veteran was examined by Robert J. Brocker, Jr., M.D., in 
December 1991.  The veteran complained of loss of balance 
whenever he closed his eyes or watched moving objects.  He 
had tinnitus and frequent headaches that were aggravated by 
reading and watching moving objects.  He reported hearing 
loud noises inside his head.  Neurological examination 
revealed no significant cerebration abnormalities.  Romberg 
testing was positive and the veteran had poor ocular tracking 
and left hypoacusis.  MRI of the brain was normal.  Dr. 
Brocker stated that the veteran was status post skull 
fracture and had post-traumatic stress disorder.

On VA neuropsychiatric examination in February 1992 the 
veteran reported that following his basilar skull fracture he 
had difficulties in his ability to read.  He had headaches if 
he read for more than 15 minutes.  He would also get dizzy 
and nauseated.  The veteran complained of trouble remembering 
things.  On mental status examination the veteran was 
oriented to place and person but was slightly disoriented as 
to time.  He appeared slightly confused.  He had no delusions 
or hallucinations.  There was some difficulty with recent 
memory.  His remote memory appeared intact.  Judgment and 
insight were adequate.  Neurological examination revealed a 
slow nystagmus with rapid eye movement outward on the right 
and left lateral vision as well as upward vision.  On gross 
visual filed examination there appeared to be a mild 
contraction of the visual field bilaterally in both upper 
nasal fields; otherwise, visual fields appeared to be 
satisfactory.  Gait, posture, propulsion, balance, and 
walking on toes and heels were normal.  Fists and fine 
movements of the fingers were bilaterally normal.  Sense and 
pain sensation were normal.  Reflexes were 2+ and bilaterally 
equal in the upper and lower extremities.  The diagnoses 
included residual of head injury with basilar skull fracture, 
probable organic brain syndrome with some decrease of 
intellectual functioning and some memory difficulty.

On VA psychiatric examination in March 1992 the veteran 
complained of dizziness, headaches, impaired memory, and 
periods of confusion which he attributed to fracturing his 
skull when he fell in an Air Force hospital in 1985.  
Psychological testing revealed severe deficit in rote memory.  
The examiner noted that while the veteran's overall cognitive 
functioning was in the average range, there were deficits, 
one marked and one severe, in memory.  Overlapping the 
possible neurological dysfunctions was a personality profile 
involving somatization and every day functioning impaired by 
concentration problems and fears.  VA x-rays of the veteran's 
skull in March 1992 were normal. 

The veteran appeared before a hearing officer at the RO in 
October 1992.  The veteran testified that he had problems 
with memory, headaches and nausea due to his skull fracture.  
He reported that these residuals interfered with his college 
courses.  The veteran believed that dizziness and nausea 
caused by his skull fracture caused him to lose employment 
with the Postal Service and with the Department of the Army.

On VA neruopsychological evaluation by two examiners in 
October 1992 the veteran's mental flexibility, initiation and 
retrieval skills were all found to be mildly impaired.  
Attention and concentration fluctuated widely during 
psychological testing and may have adversely effected other 
psychological tests in the battery.  Emotional status 
evaluation suggested that the veteran was an individual with 
marked difficulty in interacting socially with others.  The 
examiners noted that the etiology of the veteran's impairment 
was equivocal.  Given the veteran's presentation, apparent 
long-standing history of significant interpersonal 
difficulties, and his level of frustration and chronic pain, 
a psychological etiology for much of the veteran's poor 
performance on the tests was likely.  Alternatively, the 
veteran's history of a skull fracture with loss of 
consciousness suggested that the difficulties could be 
representative of mild residual impairment secondary to head 
injury.  The examiners noted that the veteran's good recall 
of events immediately following his awakening suggested that 
the extent of the injury to his brain was only mild to 
minimal, though mild residual impairment in such skills as 
initiation and mental flexibility were not unusual in 
individuals following mild brain injury with loss of 
consciousness.  The examiners concluded that the veteran's 
difficulties in everyday functioning could be best explained 
by reference to his chronic pain, other physical symptoms, 
and poor academic history.  The examiners strongly urged 
long-term psychotherapy.

MRI of the veteran's skull on VA hospitalization in February 
1993 was normal.  Neurological examination revealed sporadic 
abnormal saccades (eye movements).  The VA examiner noted 
that the saccadic intrusions were not diagnostically 
specific.

The veteran and his claims file were examined by a VA 
psychologist in May 1993.  The examiner noted that a review 
of the veteran's file indicated that the veteran had numerous 
clinical complaints both prior to and following the head 
injury, which occurred in February 1986.  The examiner noted 
that although the veteran attributed many of his problems to 
that incident he had been seen prior to the head injury, in 
August 1985, for head pain with nausea, which he related to 
photophobia.  The examiner noted that the veteran's otalgia 
dated back to his childhood.  It was the examiner's opinion 
that the veteran had chronic major depression and a mixed 
personality disorder with passive aggressive features.  The 
examiner did not think that the veteran had an organic 
personality disturbance.

On VA psychiatric examination in April 1993 the veteran 
stated that the lights were too glaring for him and gave him 
dizziness and headaches.  The veteran was tense and anxious, 
bordering on hostility at the system.  The veteran waved his 
upper extremities and discussed his frustration about his 
application at VA.  The veteran's memory was good for both 
recent and remote events.  The diagnoses were anxiety attack 
bordering on panic attacks, and history of skull injury, with 
resulting pains and aches in surrounding area.

Statements were received from the veteran's spouse in August 
1995 and from a fellow serviceman in September 1995.  Both 
stated that the veteran changed for the worse after his head 
injury in service.  His mental and physical abilities 
deteriorated and he had difficulties getting along with 
people.

On VA examination in February 1996 the veteran's cognition 
was intact.  There was no evidence of problems with memory, 
attention, concentration, recall, naming, or following 
commands.  Judgment and insight were deemed to be fair.  The 
veteran was fully oriented.  The diagnoses included mood 
disorder secondary to chronic pain, adjustment disorder with 
depressed mood, and dysthymia.

VA outpatient records dated from December 1995 to March 1998 
reveal treatment for depression.  In March 1998 the veteran's 
global assessment of functioning (GAF) was noted to be 41.

The veteran was afforded a VA examination in June 1998.  He 
reported a pattern of living which was consistent with 
depression.  Objectively, the veteran appeared to have a 
severely depressed mood.  He was disheveled and unkempt.  He 
had an unsteady gait.  He wore dark glasses and was wrapped 
in a blanket.  His voice was soft and monotonous.  He had 
poor eye contact and there was diminished psychomotor 
activity.  His affect was constricted.  The veteran's thought 
processes were self-deprecatory with hopelessness, 
worthlessness and strong death wishes.  He said that he did 
not want to kill himself because it would be a cost to his 
family for the burial.  The veteran showed distinct ability 
to conceptualize and maintain abstract level consistent with 
his average level of intelligence, and it was normal.  He had 
a distinct problem of poor attention and concentration, with 
marked distractibility.  He did not have any problems with 
factual information about the past.  He had some slight 
impairment of short-term memory consistent with a level of 
organic brain disorder that had been previously diagnosed.  
The judgment and insight of the veteran about himself were 
that he had nothing to live for, that he was ready to die and 
that he prayed that God would take him.  The diagnoses 
included organic brain syndrome and chronic major depression.  
Past and current GAF was noted to be 40.

The veteran was afforded a second VA psychiatric examination 
in June 1998.  The veteran reported that he felt terrible and 
that he was very depressed.  He complained of constant pain 
all over his body and of being very nervous.  He said that he 
was sick from his skull fracture and that he had thoughts of 
killing himself.  The veteran reported that he did not go out 
and that he had no friends.  On objective examination the 
veteran was sleepy and he avoided eye contact.  Mood was 
depressed and the veteran admitted having suicidal ideation.  
He denied homicidal ideation.  He had no self-esteem, no 
self-confidence, no motivation and poor impulse control.  He 
reported auditory hallucinations of bombs exploding.  The 
veteran complained of headaches.  He had delusional thinking 
that people were out to get him.  He was oriented times 
three.  Memory for recent and remote events was patchy.  The 
veteran's judgment and insight were impaired and his affect 
was inappropriate.  The diagnoses included organic brain 
disorder and recurrent type major depression.  Psychosocial 
stressors were noted to be severe.  Current and past GAF was 
noted to be 40.  The examiner indicated that the veteran was 
not capable of handling a job due to his social and 
industrial inadaptability.

A.  Organic Brain Syndrome with Depression

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  During the pendency of the veteran's appeal, the 
schedular criteria for rating mental disorders were changed.  
See 61 Fed. Reg. 52,695-702.  The RO has properly considered 
both the former and amended versions of the criteria.  Since 
his appeal was pending at the time the applicable regulations 
were amended, the veteran is entitled to have his appeal 
decided under the former criteria if they are more favorable 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the former criteria, Diagnostic Code 9304 (Dementia 
associated with brain trauma) provides for a 50 percent 
evaluation where there is considerable impairment of the 
veteran's social and industrial adaptability.  A 70 percent 
evaluation is warranted where there is severe impairment of 
the veteran's social and industrial adaptability.  A 100 
percent evaluation is warranted where there is impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, severity, 
depth, and persistence as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9304 (1996).

In this case, the evidence does show the veteran to have 
severe depression, auditory hallucinations, delusions and 
suicidal ideation.  The veteran has been noted to have GAF 
scores of 40 and 41.  Furthermore, one of the June 1998 VA 
psychiatric examiners noted that the veteran was unemployable 
due to his organic brain syndrome with depression.  Based 
upon this medical evidence the Board is satisfied that the 
symptoms of the veteran's organic brain syndrome with 
depression are of sufficient persistence and severity to 
cause total social and industrial inadaptability.  Therefore, 
the veteran meets the former criteria for a 100 percent 
schedular rating, and the amended criteria need not be 
considered.  38 C.F.R. § 4.132, Diagnostic Code 9304 (1996).

B.  Residuals of Skull Fracture

The veteran seeks a compensable rating for residuals of a 
basilar skull fracture.  The veteran's residuals of a basilar 
skull fracture are currently rated under Diagnostic Code 
5296.  This code provides for a compensable rating when there 
is loss of part of both the inner and outer tables of the 
skull.  The MRI reports have shown that the veteran's skull 
is normal.  Accordingly, the veteran is not entitled to a 
compensable rating under this criteria.  The Board notes that 
the other symptoms which are possibly related to the 
veteran's basilar skull fracture are currently rated under 
other diagnostic codes.  His psychiatric disability is rated 
under organic brain syndrome and his dizziness, tinnitus and 
headaches are rated under labyrinthine dysfunction.  
Accordingly, the veteran is not entitled to a compensable 
rating for residuals of basilar skull fracture.

II.  Labyrinthine Dysfunction with Tinnitus

The veteran contends that he is entitled to a rating in 
excess of 30 percent for labyrinthine dysfunction with 
tinnitus.  The veteran was granted service connection and a 
10 percent rating for left ear tinnitus by rating action in 
May 1990.  By rating action in April 1991 the veteran's 
tinnitus disability was reclassified as labyrinthine 
dysfunction with tinnitus and a 30 percent rating was 
assigned.  The 30 percent rating was made effective from the 
February 1989 effective date of service connection for the 
disability.  

VA audiological examination in April 1990 revealed that the 
veteran had hearing within normal limits in both ears.  The 
veteran reported left ear tinnitus.  Medical examination of 
the ears in April 1990 revealed left tympanic membrane 
scarring.

At the November 1990 hearing the veteran complained of 
headaches and dizzy spells, which he attributed to his 
inservice skull fracture.

On VA special medical examination in January 1991 the veteran 
complained of constant ringing in the left ear and of hearing 
loss in both ears.  He reported dizziness associated with 
nausea.  The veteran stated that when he looked at moving 
objects he developed light headedness and nausea.  On 
examination there was considerable scarring of the left 
tympanic membrane.  A light reflex could not be visualized.  
There was some tenderness in the left post-auricular area.  
Romberg's sign appeared to be positive and the finger nose 
test was within normal limits and no pass pointing was noted.  
The veteran was asked to walk on a straight line and make a 
brisk turn.  He said that he felt like swaying.  The 
diagnoses included constant tinnitus aurium of the left ear 
and probable labyrinthine dysfunction and/or Meniere's 
disease.

On VA neurological examination in February 1992, Weber's test 
was centrally heard.  Air conduction was better than bone 
conduction on the right.  On the left the veteran was not 
able to hear a vibration when the tuning fork was rested on 
his bone, but he could hear it through the air in front of 
his ear.  He could hear a conversational tone at ten feet 
with each ear.  The diagnoses included tinnitus of the left 
ear, with history of labyrinthine dysfunction, and tinnitus 
of the right ear, preceding the basilar skull fracture.

At the October 1992 RO hearing the veteran reported problems 
with memory, dizziness, nausea and headaches.  He attributed 
these symptoms to his basilar skull fracture.

The veteran was examined by a VA chief of otolaryngology in 
June 1998.  The VA examiner noted that the records revealed 
that the veteran experienced skull fracture (most likely 
temporal bone) in February 1986 secondary to syncope.  
Following discharge he apparently had problems with tinnitus, 
hearing loss, balance and worsened mentation.  The examiner 
noted that he had reviewed all of the veteran's records.  The 
veteran reported that he had progressive worsening of his 
balance and tinnitus.  The balance was always bothersome when 
he was standing and moving.  The veteran denied vertigo but 
tended to fall mainly to the left.  His tinnitus was constant 
and worse on the left.  The veteran believed that his hearing 
was also worse on the left.  Examination revealed normal 
auricles and external canals.  The veteran had a scarred left 
tympanic membrane with decreased mobility.  Cranial nerves II 
to XII were normal with possible occasional abnormal saccade.  
Cerebellar function revealed unsteady Romberg with eyes 
closed and the veteran was unable to hold tandem Romberg 
position.  Oral cavity, pharynx, and larynx revealed mild 
diffuse erythema.  The diagnoses were history of left 
temporal bone skull fracture with previous tympanic membrane 
rupture, history or tinnitus, history of chronic 
disequilibrium, and no evidence of Meniere's disease.

On VA audiological examination in June 1998 the veteran 
complained of constant left ear tinnitus that varied in 
loudness.  Sometimes it got so loud that it contributed to 
his panic attacks.  The examination revealed left ear high 
frequency sensorineural hearing loss.  Audiometric evaluation 
in the right ear revealed an average pure tone threshold, in 
decibels, of 13.  Audiometric evaluation in the left ear 
revealed an average pure tone threshold of 40.  Speech 
recognition was 100 percent in the right ear and 92 percent 
in the left ear.  The veteran had normal hearing and no 
tinnitus in the right ear.  The examiner noted that due to 
the veteran's chronic dizziness problem and his previously 
diagnosed inner ear balance disorder, he was encouraged to 
routinely follow-up with ear, nose and throat doctors to try 
to stabilize that condition.  The examiner did not believe 
that any medical treatment would improve the veteran's 
hearing.

The veteran was afforded a VA ear examination in October 
1998.  Acoustic reflex testing was normal.  
Electronystagmogram (ENG) was abnormal.  The ENG revealed 
bithermal caloric irrigation that revealed significant right-
sided vestibular weakness with slight preponderance for left 
beating nystagmus.  The results suggested partially 
compensated right vestibular weakness, or more likely an 
irritative left lesion secondary to trauma.  CT imaging did 
not demonstrate any mastoid disease or ossicular 
discontinuity or dislocation.  The examiner stated that the 
ENG results suggested either a vestibular weakness on the 
right side or a vestibular irritation on the left side.  It 
was the opinion of the examining audiologist that the results 
indicated a labyrinthine dysfunction.

The veteran currently has a 30 percent rating for 
labyrinthine dysfunction with tinnitus.  This rating was 
assigned under 38 C.F.R. § 4.87a, Diagnostic Code 6204.  In 
June 1999 the regulation with regard to rating ear diseases 
changed.  The Board notes that under both the current and 
former regulations, the highest rating available under 
Diagnostic Code 6204 is 30 percent.  Consequently the veteran 
is not entitled to a higher rating under Diagnostic Code 6204 
under either the current or former regulations for ear 
diseases.  

The record does reflect that the veteran has left ear hearing 
loss.  The Board has considered whether the veteran is 
entitled to a separate compensable rating for left ear 
hearing loss.  However, the results of the June 1998 VA 
audiological examination correspond to level I hearing in 
each ear.  When both ears have level I hearing, a 
noncompensable rating is for assignment under both the 
current and former schedular criteria for hearing loss.  
38 C.F.R. § 4.87(a), Diagnostic Code 6100 (1998); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6100 (1999).  Accordingly, a 
separate compensable rating for left ear hearing loss is not 
warranted.

The Board has also considered whether the veteran is entitled 
to a higher rating by analogy to Meniere's disease.  However, 
both the current and former regulations with regard to 
Meniere's disease require attacks of vertigo and cerebellar 
gait for a rating in excess of 30 percent.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6205 (1998);  38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (1999).  The veteran has not exhibited 
such symptoms and thus is not entitled to a higher rating 
under Diagnostic Code 6205.  

The Board has considered whether the claim should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board notes that the veteran has 
not required frequent hospitalization for labyrinthine 
dysfunction and that the record reflects that the 
manifestations of the disability are those contemplated under 
the schedular criteria.  In sum, there is no indication that 
the veteran's individual industrial impairment from the 
labyrinthine dysfunction with tinnitus would be in excess of 
that contemplated by the assigned evaluation of 30 percent.  
Therefore, the Board has determined that referral of the 
claim for extra-schedular consideration is not in order.

III.  Ulcer Disability

The veteran claims that the symptoms from his service-
connected ulcer disability entitle him to a rating in excess 
of 10 percent.  The veteran was granted service connection 
and a 10 percent disability evaluation for duodenal ulcers 
effective from February 1989.  

On VA examination in February 1992 the veteran complained of 
constant pain in the left lower quadrant and of periodic 
heartburn and epigastric pain relieved by drinking milk or 
Pepto Bismal.  The veteran gave a history of duodenal ulcer 
since 1978.  Examination revealed palpable bowel in the left 
lower quadrant with tenderness elicited in the left lower 
quadrant.  There was no hepatosplenomegaly and bowel sounds 
were active.  Upper gastrointestinal series revealed normal 
esophagus, stomach and duodenum.

An August 1992 VA outpatient record reveals complaints of 
dyspepsia and dark stools.  The diagnoses were peptic ulcer 
disease and anxiety.

The veteran testified in October 1992 that his ulcer bothered 
him every night.  He reported gnawing and burning in his 
stomach which prevented him from sleeping.  He took Mylanta 
and he avoided spicy foods but it still bothered him.  The 
veteran stated that he was taking Zantac.

On VA examination in June 1998 the examiner noted that the 
veteran had documented duodenal ulcers on two occasions while 
on active duty.  The veteran complained that his stomach 
growled.  He denied vomiting but said that he was frequently 
nauseous.  He reported epigastric pain, constantly present, 
temporarily relieved by Maalox, Tums and a bland diet.  In 
January of 1998, examination of two stools showed no evidence 
of occult blood.  The veteran also reported heartburn, worse 
when lying flat.  The veteran stated that he usually weighed 
around 160.  His current weight was 152.  

On examination the veteran's abdomen was soft and there was 
no palpable tenderness.  The sigmoid colon was palpable and 
rope-like in the left lower quadrant, but nontender.  Bowel 
sounds were normal.  An upper endoscopy was performed in July 
1998.  There was no deformity or active ulcer disease found.  
Two pinch biopsies of the gastric mucosa revealed mild 
congestion and minimal focal chronic inflammation.  
Laboratory testing of the specimens was negative for 
heliobactor pylori.  The examiner stated the veteran's 
reported symptoms were not specific enough to pinpoint 
adequate diagnosis, although his complaints of acid brash 
when lying supine and occasional heartburn were consistent 
with the gastrointestinal reflux, as demonstrated while in 
the service.  Despite the veteran's symptomatology, it was 
noted that the veteran had not been on H2 blocker therapy but 
instead had been taking Tums and Maalox on an as-needed 
basis.  The examiner noted that the veteran's abdominal 
symptoms had no organic basis in gastrointestinal disease at 
that time.  Peptic ulcer disease was actively ruled out.  

The examiner further noted that the veteran did experience a 
gastrointestinal reflux disorder which was apparently mild 
with no evidence of esophageal ulceration or active 
inflammation.  The examiner noted that the symptoms as 
described by the veteran were more of a somatization of 
underlying depression and possibly organic brain disorder and 
psychological disabilities from his previous accident.

The veteran is rated as 10 percent disabled for duodenal 
ulcer with gastroesophageal reflux disorder under Diagnostic 
Code 7305, the Diagnostic Code for duodenal ulcer disease.  A 
20 percent rating for duodenal ulcer disease contemplates 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or continuous moderate 
manifestations.  The upper endoscopy performed in July 1998 
revealed that the veteran did not have active ulcer disease 
and the record contains no other medical evidence confirming 
that the presence of an active duodenal ulcer since the 
veteran's discharge from service.  Consequently, an increased 
rating under the Diagnostic Code 7305 for duodenal ulcer 
disease is not for assignment.

Nor is the veteran entitled to a 30 percent rating under 
Diagnostic Code 7346, the next higher rating for hiatal 
hernias.  A 30 percent evaluation under this Diagnostic Code 
contemplates recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain productive of considerable impairment of 
health.  While the veteran has reported epigastric distress 
and gastric reflux he has not been shown to have dysphagia, 
pyrosis, regurgitation or shoulder pain as a result of his 
epigastric disability.  The record does not indicate that the 
veteran has had considerable impairment of his health due to 
his gastrointestinal disability.  At his July 1998 VA 
examination the veteran's weight was 152 which the veteran 
said was down from his usual 160.  However, none of the 
medical evidence indicates that the veteran had lost weight 
due to a gastrointestinal disorder.  Consequently an 
increased rating under the Diagnostic Code 7346 for hiatal 
hernia is also not for assignment.


ORDER

Entitlement to a compensable rating for residuals of a 
basilar skull fracture is denied.

Entitlement to a 100 percent rating for organic brain 
syndrome with depression is granted, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an increased rating for left ear labyrinthine 
dysfunction with tinnitus is denied.

Entitlement to an increased rating for ulcer disability is 
denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

